Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

  154356                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PATRICIA SOLIS and BENJAMIN SOLIS,                                                                                  Justices
            Plaintiffs,
  v                                                                 SC: 154356
                                                                    COA: 326259
                                                                    Wayne CC: 12-004379-NO
  THE KROGER COMPANY OF MICHIGAN,
           Defendant/
           Third-Party Plaintiff-Appellee,
  and
  THE GREENER SIDE, INC.,
           Third-Party Defendant-Appellant.

  _________________________________________/

         By order of March 7, 2017, this Court requested the third-party defendant-
  appellant to file a brief responding to the third-party plaintiff-appellee’s argument that a
  settlement agreement between these two parties has rendered this application moot. On
  order of the Court, the response having been received, the application for leave to appeal
  the July 26, 2016 judgment of the Court of Appeals is again considered, and it is
  DENIED, because the matter raised was rendered moot by the settlement of the two
  parties.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2017
           t0424
                                                                               Clerk